
	
		I
		112th CONGRESS
		1st Session
		H. R. 592
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 111 of title 28, United States Code,
		  relating to protective orders, sealing of cases, disclosures of discovery
		  information in civil actions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine in Litigation Act of
			 2011.
		2.Restrictions on
			 protective orders and sealing of cases and settlements
			(a)In
			 generalChapter 111 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					1660.Restrictions
				on protective orders and sealing of cases and settlements
						(a)(1)In any civil action in which the pleadings
				state facts that are relevant to the protection of public health or safety, a
				court shall not enter, by stipulation or otherwise, an order otherwise
				authorized under rule 26(c) of the Federal Rules of Civil Procedure restricting
				the disclosure of information obtained through discovery, an order otherwise
				authorized approving a settlement agreement that would restrict the disclosure
				of such information, or an order otherwise authorized restricting access to
				court records unless in connection with such order the court has first made
				independent findings of fact that—
								(A)such order would not restrict the
				disclosure of information which is relevant to the protection of public health
				or safety; or
								(B)(i)the public interest in
				the disclosure of past, present, or potential public health or safety hazards
				is outweighed by a specific and substantial interest in maintaining the
				confidentiality of the information or records in question; and
									(ii)the requested order is no broader than
				necessary to protect the confidentiality interest asserted.
									(2)No order entered as a result of the
				operation of paragraph (1), other than an order approving a settlement
				agreement, may continue in effect after the entry of final judgment, unless at
				the time of, or after, such entry the court makes a separate finding of fact
				that the requirements of paragraph (1) continue to be met.
							(b)In any civil action in which the pleadings
				state facts that are relevant to the protection of public health or safety, a
				court shall not enforce any provision of an agreement between or among parties
				to a civil action, or enforce an order entered as a result of the operation of
				subsection (a)(1), to the extent that such provision or such order prohibits or
				otherwise restricts a party from disclosing any information relevant to such
				civil action to any Federal or State agency with authority to enforce laws
				regulating an activity relating to such information.
						(c)(1)Subject to paragraph (2), a court shall not
				enforce any provision of a settlement agreement in any civil action in which
				the pleadings state facts that are relevant to the protection of public health
				or safety, between or among parties that prohibits one or more parties
				from—
								(A)disclosing the fact that such settlement
				was reached or the terms of such settlement (excluding any money paid) that
				involve matters relevant to the protection of public health or safety;
				or
								(B)discussing matters relevant to the
				protection of public health or safety involved in such civil action.
								(2)Paragraph (1) applies unless the
				court has made independent findings of fact that—
								(A)the public interest in the disclosure of
				past, present, or potential public health or safety hazards is outweighed by a
				specific and substantial interest in maintaining the confidentiality of the
				information in question; and
								(B)the requested order is no broader than
				necessary to protect the confidentiality interest asserted.
								(d)Notwithstanding
				subsections (a)(1)(B)(i) and (c)(2)(A), when weighing the interest in
				maintaining confidentiality under this section, there shall be a rebuttable
				presumption that the interest in protecting personally identifiable information
				of an individual outweighs the public interest in disclosure.
						(e)Nothing in this
				section shall be construed to permit, require, or authorize the disclosure of
				classified information (as defined under section 1 of the Classified
				Information Procedures Act (18 U.S.C.
				App.)).
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 111 of
			 title 28, United States Code, is amended by adding after the item relating to
			 section 1659 the following:
				
					
						1660. Restrictions on protective orders
				and sealing of cases and
				settlements.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall—
			(1)take effect 30
			 days after the date of enactment of this Act; and
			(2)apply only to
			 orders entered in civil actions or agreements entered into on or after such
			 date.
			
